          CASE 0:18-cv-03428-PAM-LIB Doc. 23 Filed 04/18/19 Page 1 of 44




                          UNITED STATES DISTRICT COURT
                              DISRICT OF MINNESOTA


Robert Roe (a pseudonym) as parent and natural guardian
on behalf of Rebecca Roe (a pseudonym), a minor,

                      Plaintiff,                        Case No. 18-cv-03428 (PAM/LIB)

vs.

North Homes, Inc., individually and
d/b/a North Homes Children and Family Services,
I.T.A.S.K.I.N. Juvenile Center, and North Homes Cottage, and
Marie Marna Booth, in her individual capacity,
Connie Ross, in her individual and official capacities,
Jane Does 1 – 4, in their individual capacities, and
Jane Does 5 - 8, in their individual and official capacities.

                      Defendants.



      Memorandum in Opposition to Motion to Dismiss by North Homes Defendants


                                       Introduction

         North Homes wants the privilege and financial benefit of providing detention and

correctional services in Minnesota, it just wants none of the responsibilities that come

with it. North Homes and its employees operate under the color of state law. As such,

the Defendants can be held accountable under Section 1983 for the sexual abuse, and

other wrongs, Rebecca Roe suffered at the hands of North Homes employees. Plaintiff

has plausibly alleged violations of Rebecca’s Fourteenth Amendment rights against the

North Homes Defendants. The North Homes Defendants’ motion to dismiss should be

denied. To the extent the Court grants any part of this motion, any dismissal should be
         CASE 0:18-cv-03428-PAM-LIB Doc. 23 Filed 04/18/19 Page 2 of 44




without prejudice and the Court should continue to assert supplemental jurisdiction over

this matter.

                                                 Table of Contents

I.     Factual Background .................................................................................................. 3

       A.        North Homes ................................................................................................. 3

       B.        Connie Ross................................................................................................... 6

       C.        Sexual abuse at North Homes ....................................................................... 6

       D.        Rebecca suffered sexual abuse due to the deliberate indifference
                 of North Homes and its employees .............................................................. 7

       E.        The DHS investigation revealed widespread wrongdoing by
                 North Homes and its employees.................................................................. 13

II.    Standard of Review ................................................................................................ 15

III.   Argument ................................................................................................................ 16

       A.        The North Homes Defendants acted under color of state law..................... 17

                 1.        Whether private actors can be held liable under Section 1983
                           requires a fact-bound inquiry........................................................... 17

                 2.        North Homes does not just provide residential treatment; it also
                           provides detention and correctional services .................................. 19

                 3.        North Homes satisfies the public function test ................................. 21

                 4.        Giron is instructive ........................................................................... 23

                 5.        Juvenile treatment facilities providing correctional and detention
                           services are akin to private prisons ................................................. 24

                 6.        The common thread is the ability to deprive liberty ........................ 26

                 7.        The North Homes Defendants’ case law is irrelevant ..................... 27

                 8.        North Homes also satisfies the joint action test ............................... 30


                                                              2
           CASE 0:18-cv-03428-PAM-LIB Doc. 23 Filed 04/18/19 Page 3 of 44




                   9.        North Homes is as much a state actor as the private parties in
                             Americans United, High Pipe, New Horizon, Giron, and
                             all the other private prison and detention center cases .................. 31

                    10.      The State of Minnesota intended to delegate its constitutional
                             responsibilities to North Homes – North Homes is required to
                             provide its residents with “Due Process” ........................................ 32

         B.        Plaintiff plausibly alleges individual violations of Rebecca’s Fourteenth
                   Amendment rights by Ross and Jane Does 1- 8 .......................................... 33

                   1.        Plaintiff plausibly alleges that Booth violated Rebecca’s
                             Fourteenth Amendment rights ......................................................... 33

                   2.        Plaintiff plausibly alleges that Ross and Jane Does 1- 8
                             failed to intervene to stop Booth’s unconstitutional conduct ........... 36

                   3.        Plaintiff plausibly alleges that Ross and Jane Does 5 – 8
                             are subject to supervisory liability ................................................... 37

         C.        Plaintiff alleges a plausible Monell claim ................................................... 38

         D.        Plaintiff alleges a plausible Canton claim ................................................... 41

         E.        The dismissal of any claim should be without prejudice given the early
                   stage of the proceedings .............................................................................. 42

         F.        The Court should exercise supplemental jurisdiction over the state law
                   claims .......................................................................................................... 43

V.       Conclusion .............................................................................................................. 44

I.       Factual Background

         A.        North Homes

         At all times material hereto, North Homes, Inc. (“North Homes”) owned and

operated correctional and rehabilitative service facilities for juveniles at various locations

in Northern Minnesota.1 One of the facilities North Homes operated was the



1   ECF No. 1, Complaint ¶ 2.

                                                                 3
        CASE 0:18-cv-03428-PAM-LIB Doc. 23 Filed 04/18/19 Page 4 of 44




I.T.A.S.K.I.N. Juvenile Center (“ITASKIN”), in Grand Rapids, Minnesota.2 In operating

ITASKIN, North Homes worked in concert with Itasca and other Minnesota counties to

provide care for minor children who were detained, incarcerated, committed, or the like,

for criminal, mental health, or other protective purposes.3

       ITASKIN had units that were licensed by both the Minnesota Department of

Corrections (“DOC”) and the Department of Human Services (“DHS”), though an inter-

agency agreement between those entities.4 In both the DOC- and DHS-licensed units at

ITASKIN, the youth residents were under 24/7 supervision and were not free to leave on

their own volition; their liberty was entirely restricted.5 North Homes maintained

discretion under color of state law, for example through statutory and regulatory authority

and/or court orders, to move its minor residents between the DOC- and-DHS-licensed

units at ITASKIN.6

       North Homes also operated the North Homes Cottage (“NH Cottage”), which was

located on an adjacent property from ITASKIN.7 In operating NH Cottage, which was

licensed by the DHS, North Homes worked in concert with Itasca and other Minnesota

counties to provide care for minor children who were detained, incarcerated, committed,

or the like, for criminal, mental health, or other protective purposes.8 Given the common



2 Id. ¶¶ 10-14.
3 Id. ¶ 12.
4 Id. ¶ 15; see also Storms Dec. Ex. A at *1, Minnesota Department of Human Services

Licensing Information Lookup, “I.T.A.S.K.I.N. Juvenile Center.” (hereinafter “DHS
Lookup”).
5 Id. ¶ 16.
6 Id. ¶ 17.
7 Id. ¶¶ 11 – 13.
8 Id. ¶ 12.



                                             4
        CASE 0:18-cv-03428-PAM-LIB Doc. 23 Filed 04/18/19 Page 5 of 44




ownership and close geographic proximity, ITASKIN and NH Cottage would at times

share management duties, resources, and managing employees, including but not limited

to Ross.9 Given the common ownership, close geographic proximity, and the close

relationship with local government, it was common for minors to move between the

different units at ITASKIN and between ITASKIN and NH Cottage, depending on the

level of security or type of treatment needed.10 The discretion to move the minors as

needed was typically left to North Homes staff.11

       North Homes is (and was) governed, in part, by Minnesota Administrative Rules

2960.0010 – 2960.0710.12 ITASKIN is governed by Minnesota Administrative Rules

2960.0230 – 2960.0290 because it was “a facility that provides detention services on a

24-hour basis to a juvenile who is alleged to be a delinquent, an adjudicated delinquent,

an extended jurisdictional juvenile, or a child in need of protection on a pre-dispositional

status….”13 Critically, facilities like North Homes that provide for juvenile detention are

required to afford children with due process: “The license holder must include in the

disciplinary plan a system of due process that has been reviewed by the commissioner of

corrections.” Minn. Admin. R. 2960.0270, subp. 6(B); see also entirety of Subpart 6.




9 Id. ¶ 20.
10 Id. ¶ 21.
11 Id.
12 DHS Lookup at *2.
13 Id.; see also Storms Dec. Ex. B, DOC Facility Inspection Report.



                                             5
        CASE 0:18-cv-03428-PAM-LIB Doc. 23 Filed 04/18/19 Page 6 of 44




       B.     Connie Ross

       Ross was a director and administrator for North Homes, with final policymaking

authority for North Homes.14 In this position at ITASKIN, Ross was a “Detaining

Authority” in accordance with Rule 5.02, subdivision 2 of the Minnesota Rule of Juvenile

Delinquency Procedure: “The detaining officer, the detaining officer’s supervisor, the

person in charge of the detention facility, the prosecuting attorney or the court is a

detaining authority for the purposes of this rule.”15

       C.     Sexual abuse at North Homes

       In 1995, North Homes employee David Kist pleaded guilty to engaging in

criminal sexual conduct towards a 15-year-old, female, ITASKIN resident.16 See, e.g.,

Fahrendorff v. North Homes, Inc., 597 N.W.2d 905 (Minn. 1999) (establishing North

Homes’ vicarious liability for the sexual assaults of its employees). In 2014, only two

years prior to the events of this case, North Homes employee Devin Wood engaged in

sexual misconduct towards a North Homes minor resident.17 Plaintiff alleges that there

have been other sexual abuses by North Homes staff on minor residents that have not yet

come to public attention.18




14 Id. ¶ 23.
15 See also Doe v. North Homes, Case No. 18-cv-03419 (WMW/LIB), ECF No. 1,
Complaint ¶ 46.
16 Id. ¶ 27.
17 See Doe v. North Homes, Case No. 18-cv-03419 (WMW/LIB), ECF No. 1, Complaint

generally.
18 Complaint ¶ 29.



                                              6
         CASE 0:18-cv-03428-PAM-LIB Doc. 23 Filed 04/18/19 Page 7 of 44




       D.      Rebecca suffered sexual abuse due to the widespread deliberate
               indifference of North Homes and its employees.

       In March 2016, Rebecca was 14 years old and was accused of committing juvenile

crimes.19 On March 18, 2016, the Itasca County District Court ordered that Itasca

County had legal and physical custody over Rebecca.20 Itasca County maintained legal

and physical custody over Rebecca at all times material hereto.21 On March 18, 2016, the

court also ordered that Rebecca be placed at ITASKIN, leaving North Homes with the

discretion as to which unit Rebecca would be placed in (i.e., DOC- or DHS-licensed

unit).22 ITASKIN had the authority and discretion to move Rebecca in-and-out of the

DOC-licensed unit for behavioral reasons.23 Regardless of which unit Rebecca was

placed in, she was court-ordered to remain at ITASKIN on a 24/7 basis from

approximately March 18, 2016 through July 27, 2016.24

       At or shortly upon her arrival at ITASKIN, Rebecca was diagnosed with

objectively serious mental health and emotional disorders, including major depressive

disorder, disruptive mood dysregulation disorder, generalized anxiety disorder,

provisional post-traumatic stress disorder, other specified disruptive, impulse control, and

conduct disorder, and gender dysphoria in adolescents and adults.25 At or shortly upon

her arrival at ITASKIN, it was determined that Rebecca was at a “serious risk of harm”




19 Id. ¶ 31.
20 Id. ¶ 32
21 Id. ¶ 33.
22 Id. ¶ 34.
23 Id. ¶ 35.
24 Id. ¶ 36.
25 Id. ¶ 37.



                                             7
         CASE 0:18-cv-03428-PAM-LIB Doc. 23 Filed 04/18/19 Page 8 of 44




due to the “indication or report of significant impulsivity and/or physical sexual

aggression, with poor judgment and insight, that was significantly enduring to self or

others.”26 Rebecca had never been sexual active prior to her admission to ITASKIN.27

       All North Homes staff, including Booth, Ross, and Jane Does 1 - 8, were made

aware of and trained on Rebecca’s objectively serious medical needs and the high risk of

harm she posed to herself.28 All North Homes staff, including Booth and Jane Does 1 –

8, were supposed to receive training from a Professional Boundaries training manual.29

It defined professional boundaries as “ethics or moral principles regarding the

relationship a professional [had] with a [youth that] need[ed] to exist within a therapeutic

relationship to ensure that the [youth was] not harmed.”30 North Homes defined

boundary violations to include: (a) inappropriate physical contact; (b) continuation of

relationship after the professional relationship ended; (c) Sexual contact; and (d) Non-

sexual physical contact.31

       Beginning in April 2016, Booth began exhibiting grooming behavior towards

Rebecca, with the intent of commencing a sexual relationship.32 Throughout the

grooming period, Booth regularly breached multiple professional boundaries that were

obvious to North Homes employees and supervisors and suggestive of an inappropriate




26 Id. ¶ 38.
27 Id. ¶ 39.
28 Id. ¶ 40.
29 Id. ¶ 41.
30 Id.
31 Id. ¶ 42.
32 Id. ¶ 43.



                                             8
         CASE 0:18-cv-03428-PAM-LIB Doc. 23 Filed 04/18/19 Page 9 of 44




relationship between Booth and Rebecca.33 Jane Does 1 – 4 either personally observed or

were made aware of instances where Booth and Rebecca engaged in inappropriate

activities with one another that put Jane Does 1 – 4 on notice that Booth and Rebecca

were engaged in an inappropriate relationship that was romantic and/or sexual in nature.34

For example, one or more of the Jane Does 1 – 4 observed Booth sitting in Rebecca’s

room for hours with the doors closed.35

       Jane Does 1 – 4 made supervisors, including but not limited to Jane Does 5 – 8

and Ross, aware of the inappropriate relationship between Booth and Rebecca.36 Jane

Does 5 – 8 and Ross failed to take any action on the concerns raised by Jane Does 1 – 4,

and as a result the inappropriate relationship between Rebecca and Booth continued with

tacit approval.37 The failure to take action or raise these concerns to higher authorities by

Jane Does 5 – 8 was a failure of their mandatory reporter duties.38 After being aware of

the inaction by Jane Does 5 – 8 and the continued inappropriate relationship between

Booth and Rebecca, Jane Does 1 – 4 failed to raise their concerns about Rebecca to the

appropriate authorities, as they were required to do as mandatory reporters.39

       By the end of May 2016, Rebecca and Booth were in a romantic relationship, and

were engaging in romantic and/or sexual activities at ITASKIN on a regular basis.40 For




33 Id. ¶ 44.
34 Id. ¶ 45.
35 Id. ¶ 46.
36 Id. ¶ 47.
37 Id. ¶ 48.
38 Id.
39 Id. ¶ 49.
40 Id. ¶ 50.



                                              9
        CASE 0:18-cv-03428-PAM-LIB Doc. 23 Filed 04/18/19 Page 10 of 44




example, multiple youth at ITASKIN reported to Jane Does 1 - 4 that they observed

Rebecca and Booth hugging and kissing, and this information was then provided to Jane

Does 5 – 8 and Ross.41 In fact, one of the Jane Does 1 – 8 attempted to discourage

Rebecca from continuing the relationship with Booth, stating that Rebecca was going to

get Booth in trouble.42 Because of the widespread failures of Ross and Jane Does 1 - 8,

Booth was able to continue her unlawful pursuit and grooming of Rebecca without

obstruction and with the tacit approval of her co-workers and supervisors.43

       On July 28, 2018, Rebecca was Court-ordered to enter a residential rehabilitation

program.44 Rebecca was ordered to remain at ITASKIN until there was an opening at a

residential rehabilitation program.45 ITASKIN retained the discretion to move Rebecca

in-and-out of the DOC licensed unit until Rebecca was placed in a residential

rehabilitation program.46

       Rebecca was moved on or around July 28, 2018 to the NH Cottages.47 Booth

encouraged or pressured Rebecca to attend residential treatment at NH Cottages so

Rebecca could remain close to Booth; Rebecca succumbed.48 Rebecca was required to

remain under the 24/7 care of North Homes at NH Cottages, and was not free to leave

NH Cottages on her own volition.49 After Rebecca’s placement in the NH Cottages,



41 Id. ¶ 51.
42 Id. ¶ 52.
43 Id. ¶ 53.
44 Id. ¶ 54.
45 Id. ¶ 55.
46 Id. ¶ 56.
47 Id. ¶ 57.
48 Id. ¶ 58.
49 Id. ¶ 59.



                                            10
        CASE 0:18-cv-03428-PAM-LIB Doc. 23 Filed 04/18/19 Page 11 of 44




North Homes still retained the discretion to move Rebecca from NH Cottages to

ITASKIN, including its DOC-licensed unit.50

       Booth, in violation of NH Cottages’ protocol, improperly visited with Rebecca at

the NH Cottages.51 Ross and Jane Does 1 – 8 were aware of this improper visiting,

which further put them on notice of the inappropriate relationship between Booth and

Rebecca, yet they continued to do nothing.52 Booth knew that Rebecca intended to run

away from NH cottages, encouraged Rebecca to do so, agreed to help Rebecca do so, and

agreed that Rebecca could reside with Booth.53 Booth did this so that she could continue

her unlawful grooming and sexual exploitation of Rebecca, a troubled minor with

objectively serious medical needs.54

       On or around August 1, 2016, prior to Rebecca running away from NH Cottages,

one of Rebecca’s family members called NH Cottages or other North Homes staff to

inform them that Rebecca was going to attempt to run away from NH Cottages.55 North

Homes staff made no effort to ensure Rebecca was secure.56

       Rebecca ran away from NH Cottages on the evening of August 1, 2016, and Booth

helped her.57 Rebecca waited to run until Booth finished her shift at ITASKIN, then




50 Id. ¶ 60.
51 Id. ¶ 61.
52 Id. ¶ 62.
53 Id. ¶ 63.
54 Id. ¶ 64.
55 Id. ¶ 65.
56 Id. ¶ 66.
57 Id. ¶ 67.



                                           11
        CASE 0:18-cv-03428-PAM-LIB Doc. 23 Filed 04/18/19 Page 12 of 44




Booth helped Rebecca flee NH Cottages.58 Booth drove Rebecca in her vehicle back to

Booth’s residence. 59 Booth hid Rebecca at her residence for nearly three months.60

       Over that three-month period, Booth continued to engage in an unlawful sexual

relationship with Rebecca, which included performing sexual acts on Rebecca and having

Rebecca perform sexual acts onto her.61 Over that three-month period, Booth hid

Rebecca inside a “cubby” in an upstairs room at Booth’s house to keep her undetected,

and Rebecca was only allowed out when no one else but Booth was around, often

requiring Rebecca to pee in a cup inside the cubby.62 In addition to the many sexual acts,

Booth tattooed Rebecca with an image intended to serve as a symbolic and permanent

reminder of activities from the grooming stages of their unlawful relationship.63

       During the time Booth illegally harbored Rebecca at her residence, Ross and Jane

Does 1 - 8 knew or had reason to know that Rebecca was residing with Booth, but they

failed to report that information to the proper authorities as they were required to do as

mandatory reporters.64 Worse yet, they listened to Booth brag in detail about her sexual

conquests yet did nothing.65 Officers from the Grand Rapids Police Department found

Rebecca hiding in Booth’s residence on October 24, 2016.66 Booth remained an

employee of North Homes, Inc. throughout the entirety of the time she was hiding



58 Id. ¶ 68.
59 Id. ¶ 69.
60 Id. ¶ 70.
61 Id. ¶ 71.
62 Id. ¶ 72.
63 Id. ¶ 73.
64 Id. ¶ 74.
65 Id.
66 Id. ¶ 75.



                                             12
       CASE 0:18-cv-03428-PAM-LIB Doc. 23 Filed 04/18/19 Page 13 of 44




Rebecca at her residence and sexually abusing her.67 Booth was charged with felony

Depriving Another of Custodial or Parental Rights and felony Criminal Sexual Conduct

in the First Degree.68 Booth pleaded guilty to both counts and was convicted on January

29, 2018.69

       E.     The DHS investigation revealed widespread wrongdoing by North
              Homes and its employees.

       DHS conducted an investigation into these events, and issued a determination of

maltreatment on or around January 17, 2017, which was subsequently amended.70 DHS

investigated three separate allegations against Booth and the North Homes facilities.71

       The first allegation was that Booth exhibited inappropriate boundaries with

Rebecca while Rebecca was at ITASKIN, and that staff at ITASKIN was aware of the

inappropriate relationship.72 DHS found that Booth’s conduct constituted neglect of

Rebecca’s serious needs.73 DHS also found that ITASKIN, as an entity, was responsible

for neglecting Rebecca’s serious needs because “multiple staff persons had concerns

between April 21 and August 1, 2016, regarding [Booth’s] boundaries with [Rebecca] yet

no action was taken regarding the concerns…”.74 DHS found that this neglect “likely




67 Id. ¶ 76.
68 Id. ¶ 77.
69 Id. ¶ 78.
70 Id. ¶ 84; see also Storms Dec. Ex. C, Amended Investigation Memorandum (1/17/17,

as amended 8/22/17). This is a publicly available document, and its investigative
findings have been heavily incorporated into Plaintiff’s Complaint. Therefore, it is
appropriate for this Court to take judicial notice of this document.
71 Complaint ¶ 85.
72 Id. ¶ 86.
73 Id. ¶ 87.
74 Id. ¶ 88.



                                            13
        CASE 0:18-cv-03428-PAM-LIB Doc. 23 Filed 04/18/19 Page 14 of 44




hindered [Rebecca’s] ability to have a consistent understanding of the parameters of a

therapeutic relationship which could interfere with other individuals’ attempts to provide

[Rebecca] with therapeutic services both now and in the future.”75

       The second DHS allegation was that Booth helped Rebecca run away from NH

Cottages.76 DHS concluded that “there was a preponderance of evidence that [Booth]

either helped [Rebecca] run away from [NH Cottages] and/or picked [Rebecca] up

shortly after [Rebecca] ran from the facility which was a failure to supply [Rebecca] with

necessary care and a failure to protect [Rebecca] from conditions or actions that seriously

endanger [Rebecca’s] physical or mental health when reasonably able to do so.”77

       The third DHS allegation was that Rebecca resided with Booth while Rebecca was

missing and that Booth engaged in a sexual relationship with Rebecca during that time.78

DHS determined by a preponderance of the evidence that Rebecca did reside with Booth

while Rebecca was missing, and that an unlawful sexual relationship occurred during that

time.79 Booth was disqualified from providing direct services as a result of these

findings.80

       Plaintiff alleges that Ross was identified as “P7” in the DHS report.81 DHS found

that Ross “was made aware by multiple staff persons that [Booth] may have helped

[Rebecca] run away from the facility, that [Rebecca] and [Booth] may have been in a



75 Id. ¶ 89.
76 Id. ¶ 90.
77 Id. ¶ 91.
78 Id. ¶ 92.
79 Id. ¶ 93.
80 Id. ¶ 94.
81 Id. ¶ 95.



                                            14
        CASE 0:18-cv-03428-PAM-LIB Doc. 23 Filed 04/18/19 Page 15 of 44




relationship, and that [Rebecca] may have been staying at [Booth’s] residence.”82 Ross

failed to report this information “as required.”83 Ross was initially “disqualified from a

position allowing direct contact with, or access to, persons receiving services from

facilities licensed by the Department of Human Services, the Department of Health,

facilities serving children or youth licensed by the Department of Corrections, and

unlicensed Personal Care Provider Organizations.”84

       DHS apparently rescinded Ross’s disqualification based upon a settlement

agreement reached while Ross’s disqualification was on appeal.85 Despite the massive

failures by Ross as observed by DHS, Ross remains in her position of significant

authority at North Homes today.86 Despite the massive and widespread failures by North

Homes employees as observed by DHS, North Homes claims that it “completed an

Internal Review and determined that facility policies and procedures were adequate and

followed by staff persons and that no additional training was necessary.”87

II.    Standard of Review

       On motions to dismiss under Federal Rule of Civil Procedure 12(b)(6), the Court

accepts as true the complaint’s factual allegations and draws all reasonable inferences in

a plaintiff’s favor. Ashcroft v. Iqbal, 556 U.S. 622, 678 (2009). A complaint must present

“a short and plain statement of the claim showing that the pleader is entitled to relief.”



82 Id. ¶ 96.
83 Id. ¶ 97.
84 Id. ¶ 98.
85 Id. ¶ 99.
86 Id. ¶ 100.
87 Id. ¶ 101.



                                             15
        CASE 0:18-cv-03428-PAM-LIB Doc. 23 Filed 04/18/19 Page 16 of 44




Fed. R. Civ. P. 8(a)(2). To meet this standard and survive a motion to dismiss, a

complaint must allege “a plausible entitlement to relief.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 559 (2007). Although the plausibility standard “requires a plaintiff to show at

the pleading stage that success on the merits is more than a ‘sheer possibility,’” it is not a

“probability requirement.” Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 594 (8th Cir.

2009). “Thus ‘a well-pleaded complaint may proceed even if it strikes a savvy judge that

actual proof of the facts alleged is improbable, and that a recovery is very remote and

unlikely.’” Id. (quoting Twombly, 550 U.S. at 556). A court must “review the plausibility

of the plaintiff’s claim as a whole, not the plausibility of each individual allegation.”

Haney v. Portfolio Recovery Assocs., L.L.C., 837 F.3d 918, 924 (8th Cir. 2016)

(quotation omitted).

       In assessing the motion, the court “may consider some materials that are part of

the public record,” as well as materials that are “necessarily embraced by the pleadings,”

including publicly available court documents. Porous Media Corp. v. Pall Corp., 186

F.3d 1077, 1079 (8th Cir. 1999).

III.   Argument

       The North Homes Defendants seek dismissal of Plaintiff’s claims brought

pursuant to 42 U.S.C. § 1983. The North Homes Defendants do not seek dismissal of

Plaintiff’s alleged state law claims against them. “The essential elements of a § 1983

claim are (1) that the defendant(s) acted under color of state law, and (2) that the alleged

wrongful conduct deprived the plaintiff of a constitutionally protected federal right.”

Schmidt v. City of Bella Villa, 557 F.3d 564, 571 (8th Cir. 2009) (citation omitted).




                                              16
          CASE 0:18-cv-03428-PAM-LIB Doc. 23 Filed 04/18/19 Page 17 of 44




         First, Plaintiff plausibly alleges that the North Homes Defendants acted under

color of state law, even though North Homes and the entities it operates are nominally

private. Second, Plaintiff plausibly alleges individual Fourteenth Amendment violations

under Section 1983 for failure to intervene and supervisory liability. 88 Third, Plaintiff

plausibly alleges a Monell claim. Finally, Plaintiff plausibly alleges a Canton claim for

failure to train.

         A.     The North Homes Defendants acted under color of state law.

                1. Whether private actors can be held liable under Section 1983 requires
                   a fact-bound inquiry.

         There is no dispute that the North Homes Defendants are nominally private, but

“[t]o act ‘under color of state law’ does not require the accused be an officer of the state.”

Adickes v. S.H. Kress & Co., 398 U.S. 144, 152 (1970). Private action can be chargeable

to the state and thus actionable under Section 1983. See, e.g., West v. Atkins, 487 U.S. 42

(1988) (holding that a private physician who was under contract with the state to provide

medical services to inmates at a state prison hospital on a part-time basis acted under the

color of state law, within the meaning of § 1983, when he treated inmates). This makes

sense given the statute’s historical purpose. Section 1983 was originally known as the

Ku Klux Klan Act and designed specifically to disrupt the strength afforded to the Klan

by its entwinement with state actors. Monell v. Dep't of Soc. Servs. of City of New York,

436 U.S. 658, 719 (1978) (“. . . § 1983, which was originally enacted as § 1 of the Ku

Klux Klan Act of April 20, 1871, 17 Stat. 13. . . “).




88   Plaintiff has alleged Eighth Amendment violations in the alternative.

                                              17
        CASE 0:18-cv-03428-PAM-LIB Doc. 23 Filed 04/18/19 Page 18 of 44




       The traditional definition of “acting under the color of state law” requires only that

the defendant in a Section 1983 action, whether public or private, “have exercised power

possessed by virtue of state law and made possible only because the wrongdoer is clothed

with the authority of state law.” West, 487 U.S. at 49. Importantly, and seemingly

missed by the North Homes Defendants in their Rule 12(b)(1) motion, the question of

whether a nominally private entity or person acts under color of state law requires a

factual inquiry. Brentwood Acad. v. Tenn. Secondary Sch. Athletic Ass’n, 531 U.S. 288,

296 (2001). To that end, the Eighth Circuit stated: “Our ultimate conclusion must turn on

the particular facts of the case, since ‘[o]nly by sifting facts and weighing

circumstances can the nonobvious involvement of the State in private conduct be

attributed its true significance.’” Wickersham v. City of Columbia, 481 F.3d 591, 597

(8th Cir. 2007) (quoting Burton v. Wilmington Parking Auth., 365 U.S. 715, 722 (1961))

(emphasis added).

       The Supreme Court articulated four tests to determine whether a private

individual’s actions amount to state action: (1) the public function test; (2) the state

compulsion test; (3) the nexus test; and (4) the joint action test. Lugar v. Edmondson Oil

Co., Inc., 457 U.S. 922, 939 (1982). The Court left unanswered “[w]hether these

different tests are actually different in operation or simply different ways of

characterizing the necessarily fact-bound inquiry that confronts the Court in such a

situation. . . .” Id. (emphasis added). Nevertheless, a finding of state action under any

of these tests will fulfill the acting “under color of state law” requirement and support a

claim under Section 1983. Id. at 935.




                                              18
        CASE 0:18-cv-03428-PAM-LIB Doc. 23 Filed 04/18/19 Page 19 of 44




       In their motion, the North Homes Defendants seek to avoid discovery into this

“necessarily fact-bound inquiry” by asking the Court to find, as a matter of law, that

Plaintiff’s factual allegations and reasonable inferences do not plausibly allege state

action. In doing so, the North Homes Defendants ignore the critical factual allegations in

the Complaint. Instead, they try to recast North Homes as merely providing “group

residential and mental health treatment services” so that North Homes can fit into their

collection of irrelevant cases brought almost entirely by pro se plaintiffs. But North

Homes is much more than it would like the Court to believe.

              2. North Homes does not just provide residential treatment; it also
                 provides detention and correctional services.

       North Homes is not merely a group residential and mental health treatment

provider, it serves as a detention center. North Homes, through a license with the

Department of Corrections (DOC), owns and operates correctional facilities for juveniles,

whereby it detains, incarcerates, and commits juveniles, in concert with Minnesota

counties, for criminal, mental health and other protective purposes.89 Its youth residents,

including Rebecca, are under 24/7 supervision and are not free to leave the North Homes

facilities.90 Their liberty is entirely restricted.91 And even when North Homes places or

moves a juvenile resident into DHS-licensed units, North Homes maintains complete

discretion to move that resident into its DOC-licensed unit.92 Indeed, North Homes did




89 Complaint ¶¶ 2, 12-15.
90 Id. ¶ 16.
91 Id.
92 Id. ¶¶ 17, 21.



                                             19
        CASE 0:18-cv-03428-PAM-LIB Doc. 23 Filed 04/18/19 Page 20 of 44




just that to Rebecca in this case.93 These are the critical facts alleged in the Complaint.

These are also the critical facts ignored or skirted by the North Homes Defendants in

their motion. These facts inexorably lead to the conclusion that the North Homes

Defendants act under the color of state law.

       In Kennedy v. Youth Services Int’l, 18-CV-75 (PJS/BRT) (D. Minn. 2018), the

plaintiff alleged Section 1983 claims against privately-owned Youth Services

International which owned and operated “Elmore Academy,” a facility like ITASKIN

that was “licensed by both the Minnesota Department of Human Services and the

Minnesota Department of Corrections.”94 The identically situated defendants attempted

to dismiss Kennedy’s Complaint, arguing, in part, that they did not act under color of

state law.95 Youth Services ultimately conceded that it operated under color of state law

at oral argument, and Judge Schiltz recognized that it was not a close call:

              I thought that the plaintiff easily plausibly pled that YSI and its
              employees were acting under color of state law either under the
              public function test or the joint activity test. I mean, they were
              running the equivalent of a detention facility, and detention
              facilities are the classic state function. Nobody, except the
              state, can hold somebody against their will. And I looked
              yesterday and there’s just dozens of cases holding that private
              prisons are state actors for Section 1983 purposes, and this is
              the equivalent of a private prison. So I’m glad you are not
              making that argument.96




93 Storms Dec. Ex. C at *3-4 (“…the AV was 14 years old and was discharged from the
DOC licensed unit and was admitted to facility A. The AV stayed at facility A until July
15, 2016, when she was readmitted to the DOC unit.”).
94 See Kennedy, 18-CV-75, ECF Doc. No. 27, First Amend. Compl. ¶ 12.
95 Kennedy, 18-CV-75, ECF Doc. No. 33, Mem. Supp. Mot. Dis. at *8-9.
96 Storms Dec. Ex. C, Kennedy, Hearing Transcript at *3 ll 10-20 (D. Minn. May 16,

2018) (emphasis added); see also Kennedy, 2018 WL 2271029 (D. Minn. May 17, 2018).

                                               20
         CASE 0:18-cv-03428-PAM-LIB Doc. 23 Filed 04/18/19 Page 21 of 44




         The DOC/DHS facility in Kennedy was alleged to be the same type of facility at

issue in this case. North Homes, despite its attempt to skirt this fact, operates a detention

center. Plaintiff made such allegations in her complaint, and this fact is reflected on

North Homes’ publicly available website.97 As in Kennedy, North Homes acted under

color of state law either under the public function test or joint activity test. This issue can

easily be disposed of in Rebecca’s favor, as it was for the plaintiff in Kennedy.

                3. North Homes satisfies the public function test.

         The public function test is dispositive. Under this test, the Supreme Court has

“found state action present in the exercise by a private entity of powers traditionally

exclusively reserved to the State.” Jackson v. Metro. Edison Co., 419 U.S. 345, 352

(1974) (citing four cases where the Supreme Court found state action under the public-

function test). This is based on the notion that the state must satisfy certain constitutional

obligations when performing its duties and cannot contract out those functions to avoid

its obligations. See Terry v. Adams, 345 U.S. 461 (1953). The constitutional

responsibilities attach to the public function being delegated to the private firm, and the

private firm thereafter assumes those duties. Id.

          Through the public function test, “the Supreme Court has suggested—though it

 has not actually held—that state prisoners might bring suit under § 1983 against

 privately owned correctional facilities.” Rosborough v. Mgmt. & Training Corp., 350

 F.3d 459, 40 (5th Cir. 2003) (quoting Correctional Servs. Corp. v. Malesko, 534 U.S.

 61, 72 n.5 (2001)) (“[S]tate prisoners … already enjoy a right of action against private



97   Storms Dec. Ex. D, Website image from www.northhomesinc.org.

                                              21
       CASE 0:18-cv-03428-PAM-LIB Doc. 23 Filed 04/18/19 Page 22 of 44




correctional providers under 42 U.S.C. § 1983.”); see also Richardson v. McKnight, 521

U.S. 399, 413 (1997) (remanding for the district court to determine whether, under

Lugar v. Edmondson Oil Co., two prison guards of a private, for-profit corporation acted

under color of state law).

       While the Supreme Court has strongly suggested it, the circuit courts have held it.

Both the Fifth and Sixth Circuits have expressly held that prisoners may, under the

public function test, pursue Section 1983 actions against private correctional facilities

and their employees: “We agree with the Sixth Circuit and with those district courts that

have found that private prison-management corporation and their employees may be

sued under § 1983 by a prisoner who has suffered a constitutional injury.” Rosborough,

350 F.3d at 461 (emphasis added) (relying, in part, on Skelton v. Pri-Cor, Inc., 963 F.2d

100, 102 (6th Cir. 1991)); see also Street v. Corr. Corp. of Am., 102 F.3d 810, 814 (6th

Cir. 1996) (same); accord Americans United for Separation of Church and State v.

Prison Fellowship Ministries, Inc. 509 F.3d 406 (8th Cir. 2007) (citing Street and

holding two non-profit corporations that offered a faith-based residential inmate prison

program were state actors under the joint-action test) (discussed infra pgs. 31-32). No

circuit court has held otherwise.

       The federal district courts that have addressed this issue also agree. See, e.g.,

Blumel v. Mylander, 919 F. Supp. 423, 426-27 (M.D. Fla. 1996) (holding private

contractor that contracted with a Florida county to run its jail was a state actor for

purposes of Section 1983); Giron v. Corr. Corp. of Am., 14 F. Supp. 2d 1245 (D.N.M.

1998) (holding that private company performing function of incarcerating inmates and




                                             22
        CASE 0:18-cv-03428-PAM-LIB Doc. 23 Filed 04/18/19 Page 23 of 44




 the correctional guard it employed were acting under color of state law); Kelser v. King,

 29 F. Supp. 2d 356, 370-71 (S.D. Tex. 1998) (same).

              4. Giron is instructive.

        Giron is particularly instructive in this case because it dealt with state action in

 the context of a private prison guard raping an inmate. 14 F. Supp. 2d at 1246-47. In

 that case, plaintiff was an inmate at a correctional facility operated by a private, for-

 profit corporation pursuant to a contract with the State of New Mexico Corrections

 Department. Id. at 1246. One of the correctional guards employed by the corporation

 ostensibly entered plaintiff’s cell to pick up a food tray and raped her. Id. at 1246-47.

 In the Section 1983 action, the prison guard moved for summary judgment, arguing he

 was not “acting under color of state law” when he raped the plaintiff. Id. at 1247-48.

        The Giron court disagreed. In doing so, the court said that rape was “an act [that]

 clearly violated [plaintiff’s] constitutional right to bodily integrity.” Id. at 1248 (citing

 Albright v. Oliver, 510 U.S. 266 (1994)). The court then applied the public function test

 to find state action, holding, “The function of incarcerating people, whether done

 publicly or privately, is the exclusive prerogative of the state.” Id. at 1249. Supporting

 its decision, the court emphasized the policy behind the public function test:

              I conclude that the [public] function doctrine applies in New
              Mexico when the state delegates the running of a prison to a
              private contractor. If a state government must satisfy certain
              constitutional obligations when carrying out its functions, it
              cannot avoid those obligations and deprive individuals of their
              constitutionally protected rights by delegating government
              functions to the private sector. The delegation of the function
              must carry with it a delegation of constitutional responsibility.

Id. at 1250 (internal citation omitted).


                                              23
        CASE 0:18-cv-03428-PAM-LIB Doc. 23 Filed 04/18/19 Page 24 of 44




       The Giron court also implicitly addressed the North Homes Defendants’

suggestion in its introductory paragraph that the sexual relationship was outside the scope

of Booth’s employment. Giron acknowledged the guard knew sexual contact with an

inmate would violate corporation policy and did it anyways. Id. at 1247. But that did not

eviscerate state action. To the contrary, the court held it was state action that made it all

possible:

              Torrez forced Giron to have sex with him under color of state
              law because he exercised coercive authority over her through
              his employment, and because he used his employment to gain
              access to her—he used his state conferred authority as a
              corrections officer to accomplish the deed. The dispositive
              issue is whether the official was acting pursuant to the power
              he/she possessed by state authority or acting only as a private
              individual. Without state authority, Defendant Torrez would
              not have been able to gain access to Plaintiff.

Id. at 1251 (internal quotations and citations omitted).

              5. Juvenile treatment facilities providing correctional and
                 detention services are akin to private prisons.

        It is not just adult correctional facilities; the same holds true for private

 companies that contract with the state to care for troubled juveniles. In LeMoine v. New

 Horizon Ranch Center, 990 F. Supp. 498 (N.D. Tex. 1998), the estate of a juvenile who

 died while involuntarily committed to a private residential treatment center sued the

 center and the private physician it contracted with under Section 1983. In that case, the

 defendants brought the same 12(b)(1) motions that the North Homes Defendants do

 here, alleging that the court lacked subject matter jurisdiction because they are not state

 actors. Id. at 501. The court denied both motions. In reaching its conclusion, the court




                                              24
        CASE 0:18-cv-03428-PAM-LIB Doc. 23 Filed 04/18/19 Page 25 of 44




 rejected the same authority that the North Homes Defendants purport controls here,

 Rendell-Baker v. Kohn, 457 U.S. 830 (1982), stating:

              A private day school such as the one in Kohn that receives
              public funding by contracting with a state is very different from
              a private residential treatment center to which a state has
              delegated 24-hour care of troubled juveniles. The relationship
              between [Child Protective Services] and New Horizons is more
              than merely contractual or regulatory. The State entrusted the
              well-being and lives of children on a 24-hour basis to New
              Horizons. Such a plenary delegation of paramount duties to
              these children inexorably leads to the conclusion that New
              Horizons’ acts are “fairly attributed to the state.” Therefore,
              Kohn is entirely distinguishable from the case at bar.

Id. at 501.

       The court then analogized New Horizons to the private prison cases, highlighting

facts that are all present in this case: (1) people in custody are there against their will; (2)

the state that sends them to either institution; (3) the state pays for their housing, food,

medical, and educational needs; (4) residents are not free to choose their own medical

caregivers, but are forced to receive treatment from whomever has contracted with the

private prison or juvenile residential treatment center; and (5) people are sent to these

institutions for past misbehaviors, and society expects some sort of penological process to

occur wherein the residents are rehabilitated back into society. Id. 501-02. The court

then concluded that, “[w]hile New Horizons is not ‘private prison’ per se, it does

however have many characteristics of a private prison in the sense that both places

involve 24-hour care of people with behavior problems.” Id. at 502. Thus, under the




                                               25
        CASE 0:18-cv-03428-PAM-LIB Doc. 23 Filed 04/18/19 Page 26 of 44




public function test, New Horizons and the private physician it contracted with are

properly characterized as state actors. Id. at 502-03.98

              6. The common thread is the ability to deprive liberty.

        The impetus behind these decisions is not that prison operation or correctional

 services have been “traditionally exclusively” a power reserved to the states. As noted

 in Richardson v. McKnight, the privatization of prison and jail operations have existed

 since at least the eighteenth century. 521 U.S. at 405 (“Private individuals operated

 local jails in the 18th century, . . . , and private contractors were heavily involved in

 prison management during the 19th century.”) (internal citation omitted). Rather, it is

 the deprivation of liberty that drives these decisions. The state, acting through its

 general police powers, has traditionally exclusively had the power to deprive liberty.

 The Giron court explained: “The fact that correctional functions have never been

 exclusively public does not mean that, because run by a private corporation, that the

 extent of the government nature of the function is any less. Only the government is

 empowered to incarcerate a citizen . . ..”   14 F. Supp. 2d at 1249. Similar language

 appears throughout these other cases as well. See, e.g., Rosborough, 350 F.3d at 461

 (“Clearly, confinement of wrongdoers—though sometimes delegated to private

 entities—is a fundamentally governmental function.”).




98 Accord, Probst v. Cent. Ohio Youth Ctr., 511 F. Supp. 2d 862 (S.D. Ohio 2007)
(finding that the provision of mental health services to incarcerated persons in a juvenile
detention facility is a public function, and as a result, the private non-profit corporation
and its social worker that performed the suicide evaluations are state actors).


                                              26
        CASE 0:18-cv-03428-PAM-LIB Doc. 23 Filed 04/18/19 Page 27 of 44




        This deprivation of liberty is also what drives a finding of state action in other

 similar but non-private-correctional cases. For instance, in Plain v. Flicker, the U.S.

 District Court in New Jersey used the “public function” test to find state action where

 the state general granted physicians the power to unilaterally certify institutionalization

 for individuals suffering from mental health illness, reasoning, “Only the state, pursuant

 to its police power, has authority to intrude on that liberty.” 645 F. Supp. 898, 908 (D.

 N.J. 1986). And in Medina v. O’Neill, the U.S. District Court for the Southern District

 of Texas, in holding the conduct of a private firm hired by U.S. Immigration Services to

 detain aliens was state action, reasoned, “detention is a power reserved to the

 government, and is an exclusive prerogative of the state.” 589 F. Supp. 1028, 1038

 (S.D. Tex. 1984), vacated in part, rev’d in part on other grounds, 838 F.2d 800 (5th Cir.

 1988). Importantly, this is what is missing from all the cases cited by the North Homes

 Defendants; yet it is undeniable here.

              7. The North Homes Defendants’ case law is irrelevant.

       The absence of the ability to deprive liberty runs throughout all the North Homes

 Defendants’ state action cases. Most of their cases are wholly irrelevant. Nichols v.

 Metropolitan Center for Independent Living, Inc., 50 F.3d 514 (8th Cir. 1995), involved

 the discharge of an employee in an independent living center for handicap persons.99




99Employee termination or personnel decisions are not actions of the state irrespective of
whether the private institution could otherwise be considered a state actor under the
public function test. These cases are thus wholly irrelevant. Yet the North Homes
Defendants resort to citing three such cases: Rendell-Baker, supra; McLaughlin v.
Children’s Safety Ctrs., No. 12-CV-01746, 2013 WL 489036 (D. Minn. Feb. 8, 2013);
and Wolotsky v. Huhn, 960 F.2d 1331 (6th Cir. 1992).

                                             27
       CASE 0:18-cv-03428-PAM-LIB Doc. 23 Filed 04/18/19 Page 28 of 44




Smith v. University of Minnesota Medical Center—Fairview Riverside, No. 09-CV-293,

2010 WL 3893902 (D. Minn. July 14, 2010), addressed the complaints of a vulnerable

adult that voluntarily committed himself to a private hospital and was upset the

hospital discharged him after only a couple of weeks. Dove v. City of New York, No. 03-

CV-5052, 2005 WL 2387587 (E.D.N.Y. Sept. 28, 2005), dealt with a homeless shelter,

Spannaus v. Larkin, Hoffman, Daly & Lindgren, Ltd., No. 04-CV-90-728, 1991 WL

55946 (D. Minn. Apr. 10, 1991), a private law firm, Jackson v. Metropolitan Edison

Co., 419 U.S. 345 (1974), a public utility company, P.G. v. Ramsey County, 141 F.

Supp. 2d 1220 (D. Minn. 2001), foster parents, and Sinn v. The Daily Nebraskan, 829

F.2d 662 (8th Cir. 1987), a student-run newspaper.

      The North Homes Defendants only cite three cases that come remotely close to

being relevant: Byng v. Delta Recovery Services, LLC, No. 6:13-CV-733, 2013 WL

3897485 (N.D.N.Y. July 29, 2013); Smith v. American Behavior Health Systems

(“ABHS”), No. 2:16-CV-00380, 2018 WL 4100687 (E.D. Wash. Aug. 28, 2018); and

Smith v. Devline, 239 Fed. Appx. 735 (3d Cir. 2007) (designated as unreported). All

three are unreported cases brought be pro se plaintiffs involving residential treatment

centers (not detention centers). Yet in all three cases the courts stress the lack of any

ability to restrain one’s liberty.

      In Byng, for example, the court highlighted the parolee’s freedom:

              . . . Plaintiff stated in the complaint that, after completing his
              six-month stay at Insight House, he then “agreed” to go to
              Defendant Delta House, which clearly demonstrates that he
              was not involuntarily sent to Delta House. . . . Moreover, . . .
              Plaintiff was paying rent to stay at Defendant Delta House, [ ]
              he had keys to the house so he could come and go as he pleased,
              and [ ] he had a bank account outside Delta House from which

                                             28
        CASE 0:18-cv-03428-PAM-LIB Doc. 23 Filed 04/18/19 Page 29 of 44




              Plaintiff claims that he withdrew his money to purchase
              alcohol and cocaine after the alleged incident with Defendant
              Wood.
              ...
              . . . Delta House does not have the authority to return that
              resident to prison; rather, they notify that individual’s parole
              officer or other governmental entity, who then, at the officer or
              entity’s discretion, files a petition seeking revocation of parole.

 2013 WL 3897485 at *7-8. Similarly, in ABHS, the court emphasized that: (1) the

 plaintiff voluntarily agreed to participate in “community-based residential substance

 abuse treatment” program in lieu of prison; (2) “ABHS is not a locked facility and does

 not involuntarily confine clients[;]” and, (3) in the event a resident were to leave the

 facility, “ABHS is not empowered to take custody of the client.” 2018 WL 4100687 at

 *3, 6. Lastly, in Devline, the court stated that the residential treatment center, in the

 event of a program violation, did not have the “authority to return the resident to

 prison[,]” but could only “notify the proper governmental authority, who then

 determines whether the resident should be returned to prison or remain in the program.”

 239 Fed. Appx. at 736;100 compare with McBryde v. Thomas, No. CV 12-76-H-DLC,

 2013 WL 6199177, *5 (D. Mont. Nov. 27, 2013) (“Although Defendants describe the

 program as ‘voluntary,’ Mr. McBryde was not free to walk out of the facility.”).

       What is absent in the North Homes Defendants’ three cases is irrefutably present

 here; North Homes detains juveniles in its DOC-licensed units and maintains discretion




100In Devline, the court also noted that the pro se plaintiff stated that “he has never taken
the position that Appellees operated under the color of state law because no such proof is
required for a civil rights action under § 1983.” Id.

                                              29
       CASE 0:18-cv-03428-PAM-LIB Doc. 23 Filed 04/18/19 Page 30 of 44




to detain the juveniles placed in its DHS-licensed units. Rebecca and other residents are

not free to leave.

             8. North Homes also satisfies the joint action test.

       In addition to the public function test, a nominally private actor may also be

deemed to be acting under color of state law, when it engages in joint action with the

state. See Brentwood, 531 U.S. at 928-35; see also Murray v. Wal-Mart, Inc., 874 F.2d

555, 559 (8th Cir. 1989) (employer and its employees can be liable under Section 1983

where there is joint activity with the state). In Americans United, the Eighth Circuit held

two non-profit corporations that ran a faith-based residential inmate rehabilitation and

treatment program inside a prison were state actors because of joint action. 509 F.3d at

421-23. In doing so, the Eighth Circuit stated: “[T]he state effectively gave

InnerChange its 24-hour power to incarcerate, treat, and discipline inmates.” Id. at 423.

       Three years later, the District of South Dakota applied Americans United to a

private youth detention center and its correction officer accused of sexually assaulting

the fifteen-year-old plaintiff. High Pipe v. Hubbard et al, No. CR-08-4183, 2010 WL

2266363 (D.S.D. June 4, 2010). The High Pipe court determined that both were state

actors subject to Section 1983 because of joint action:

             …the State of South Dakota has contracted with [Youth
             Services International] to provide “services for youth
             offenders” and thus, has access to these youth offenders by a
             privilege created by the State through contract. . . . Once a
             youth offender is placed in the facility offered by YSI, YSI is
             responsible for providing education, treatment, oversight, and
             discipline of these individuals. . . . Though YSI maintains its
             autonomy in providing such services and may refuse to accept
             a youth offender into its program, YSI reports to state agents
             on individuals’ progress and the occurrence of any major
             incident. . . . As a result, like the private corporations in

                                            30
        CASE 0:18-cv-03428-PAM-LIB Doc. 23 Filed 04/18/19 Page 31 of 44




              Americans United, the State gives YSI all its power over these
              youth offenders and the Court finds, therefore, that YSI and
              Greene, as an employee of YSI, are acting under the color of
              state law for purposes of § 1983.

Id. at *2 (record citations omitted).

              9. North Homes is as much a state actor as the private parties in
                 Americans United, High Pipe, New Horizon, Giron, and all the other
                 private prison and detention center cases.

       North Homes operates a correctional facility for juveniles.101 Indeed, it is licensed

by the DOC.102 Like Americans United, High Pipe, New Horizon, Giron, and the private

prison and detention center cases, the residents at North Homes are not free to leave and

subject to 24-hour supervision.103 They are ordered to be there by the State and are at

North Homes against their will.104 Rebecca and the other residents are sent to North

Homes because of past misbehaviors, to be punished and rehabilitated.105 North Homes

detains juveniles in its DOC-licensed units.106 And if a resident in its DHS-licensed unit

misbehaves, unlike Byng, ABHS, and Devline, North Homes can unilaterally detain that

juvenile in its DOC-licensed unit.107 It did exactly that to Rebecca.108 Like New

Horizon, the relationship between Minnesota and North Homes is more than merely

contractual or regulatory, Minnesota and its counties entrusted the well-being and lives of

its children on a 24-hour basis to North Homes. Such a plenary delegation of paramount



101 Complaint ¶ 2.
102 Id. ¶ 13.
103 Id. ¶ 15.
104 Id. ¶¶ 12, 28-29.
105 See id. ¶¶ 12, 27-28
106 Id. ¶¶ 15-16, 30-31.
107 Id.
108 Id. ¶¶ 30-31.



                                            31
          CASE 0:18-cv-03428-PAM-LIB Doc. 23 Filed 04/18/19 Page 32 of 44




duties to these children inexorably leads to the conclusion, under both the public function

and joint action tests, the North Home Defendants’ acts are “fairly attributed to the

State.”

          The same holds true for Defendant Booth. Like the correctional guards in Giron

and High Pipe, Booth exercised coercive authority over Rebecca through her

employment, and because she used her employment to gain access to Rebecca—Booth

also used her state conferred authority to repeatedly sexually assault Rebecca. Booth too

is a state actor for the purpose of these Section 1983 claims.

                10. The State of Minnesota intended to delegate its constitutional
                    responsibilities to North Homes – North Homes is required to provide
                    its residents with “Due Process.”

          When Minnesota chooses to deprive liberty to its people it must satisfy certain

constitutional obligations, like due process. It cannot avoid those obligations and deprive

its people of their constitutionally protected rights by delegating this government function

to the private sector. The delegation of that function carries with it the delegation of

constitutional responsibilities. Minnesota intended exactly that when it entrusted North

Homes with detaining its juveniles. Tellingly, and inescapably, Minnesota mandates

North Homes provide due process to the children under its care: “The license holder

must include in the disciplinary plan a system of due process that has been reviewed by

the commissioner of corrections.” Minn. Admin. R. 2960.0270, subp. 6(B). And since

due process is only applicable to government actors, Rendell-Baker, 457 U.S. at 837,

North Homes knew or at least should have known, that with the money the State gave

North Homes to care for these troubled juveniles also came the constitutional




                                               32
        CASE 0:18-cv-03428-PAM-LIB Doc. 23 Filed 04/18/19 Page 33 of 44




       B.     Plaintiff plausibly alleges individual violations of Rebecca’s Fourteenth
              Amendment rights by Ross and Jane Does 1 – 8.

       While Booth has not moved to dismiss Plaintiff’s claims against her, Plaintiff has

plausibly alleged that Booth violated her Fourteenth Amendment rights. As a result of

their various failures with respect to Booth’s unlawful conduct, Plaintiff have plausibly

alleges failure to intervene and supervisory liability claims against Ross and/or Jane Does

1 – 8. The North Homes Defendants’ motion should be denied with respect to Count I of

Plaintiff’s Complaint.

              1. Plaintiff plausibly alleges that Booth violated Rebecca’s Fourteenth
                 Amendment rights

       North Homes and its employees owed Rebecca a duty of protection because she

was in their custodial care. See Norfleet v. Arkansas Dep’t of Human Servs., 989 F.2d

289, 292 (8th Cir. 1993); accord Fields v. Abbott, 652 F.3d 886, 890-91 (8th Cir. 2011).

Sexual abuse and grooming by a state actor violate that duty and the Fourteenth

Amendment. See Lee ex rel. Lee v. Borders, 764 F.3d 966, 971 (8th Cir. 2014) (“Sexual

abuse by a state official may constitute a violation of the substantive due process right to

bodily integrity, provided the state official was acting under color of state law at the time

of the abuse.”); see also Doe 20 v. Board of Educ., 680 F. Supp. 2d 957, 973 (C.D. Ill.

2010) (“the allegations of his sexual abuse and sexual grooming clearly shock the

conscience and state a substantive due process claim.”) (citing Wudtke v. Davel, 128 F.3d

1057, 1062-64 (7th Cir. 1997) (additional citations omitted)). Booth’s conduct towards

Rebecca was undeniably conscious shocking.

       Plaintiff has also plausibly alleged that Booth acted with deliberate indifference to

her medical needs. In order to state a claim for deliberate indifference under the

                                             33
        CASE 0:18-cv-03428-PAM-LIB Doc. 23 Filed 04/18/19 Page 34 of 44




Fourteenth Amendment (or Eighth), a plaintiff must establish that she suffered “from an

objectively serious medical need, and that prison officials knew of the need but

deliberately disregarded it.” Dadd v. Anoka County, 827 F.3d 749, 755 (8th Cir. 2016).

Defendants can also be held liable in their individual capacities for their failure to

intervene and prevent others from causing constitutional harms, if they also act with

deliberate indifference to the constitutional violation. See, e.g., Bucker v. Hollins, 983

F.2d 119, 122-23 (8th Cir. 1993).

       The objective prong is a question of fact. Schaub v. VonWald, 638 F.3d 905, 915

(8th Cir. 2011). “To be objectively serious, a medical need must have been diagnosed by

a physician as requiring treatment or must be so obvious that even a layperson would

easily recognize the necessity for a doctor’s attention.” Barton v. Taber, 820 F.3d 958,

964 (8th Cir. 2016). See Saylor v. Nebraska, 812 F.3d 637, 644 (8th Cir. 2016) (PTSD is

a serious medical need); see also Dabney v. Sawyer, No. 9:11-CV-0273, at *8 (N.D.N.Y.

Sept. 30, 2013) (PTSD and major depressive disorder among the plaintiff’s serious

medical needs).

       The subjective state of mind requirement of deliberate indifference requires

something more than negligence, but something “less blameworthy than purposely

causing or knowingly bringing about a substantial risk of serious harm to the inmate.”

Schaub, 638 F.3d at 915 (citing Farmer v. Brennan, 511 U.S. 825, 837 (1994)). “An

obvious risk of harm justifies an inference that a prison official subjectively disregarded a

substantial risk of serious harm to the inmate.” Schaub, 638 F.3d at 915 (citation

omitted). “Such a mental state can be inferred, however, from facts that demonstrate that

a medical need was obvious and that the officer’s response was ‘obviously inadequate.’”

                                              34
        CASE 0:18-cv-03428-PAM-LIB Doc. 23 Filed 04/18/19 Page 35 of 44




Barton, 820 F.3d at 965; see also Coleman v. Rahija, 114 F.3d 778, 786 (8th Cir. 1997)

(“The factual determination that a prison official had the requisite knowledge of a

substantial risk may be inferred from the circumstantial evidence or from the very fact

that the risk was obvious.”).

       “[W]hether an official was deliberately indifferent to the inmate’s serious medical

need [is also a] question[] of fact.” Shaub, 638 F.3d at 915 (citing Coleman, 114 F.3d at

785); accord T.F. v. Hennepin County, Civ. No. 17-1826, 2018 WL 940621, at *4 (D.

Minn. Feb. 16, 2018) (unpublished) (noting the subjective element is “necessarily fact-

dependent.”). As such, the state of mind inquiry is “ill-suited” for review on a motion to

dismiss. Grose v. Caruso, 284 Fed. Appx. 279, 285 (6th Cir. 2008) (unpublished)

(reviewing and affirming the denial of a motion to dismiss on deliberate indifference);

see also Hile v. Jimmy Johns Highway 55, 899 F. Supp. 2d 843, 849 (D. Minn. 2012)

(fact question “ill-suited” to be resolved on motion to dismiss).

       Here, Plaintiff has plausibly alleged that Booth under color of state law engaged in

an improper romantic and sexual relationship with Plaintiff commencing at ITASKIN,

and lasting until Booth was arrested and Rebecca was found. These allegations are

sufficient to plausibly allege a violation of her right to bodily integrity. Lee ex rel. Lee,

764 F.3d at 971 (citations omitted). Moreover, Plaintiff has alleged that Rebecca had

serious medical needs, that Booth was aware of Rebecca’s serious medical needs, and

that Booth’s conduct towards Rebecca exhibited deliberate indifference to those serious

medical needs. Accordingly, Plaintiff has plausibly alleged that her Fourteenth

Amendment rights were violated by Booth.




                                              35
        CASE 0:18-cv-03428-PAM-LIB Doc. 23 Filed 04/18/19 Page 36 of 44




              2. Plaintiff plausibly alleges that Ross and Jane Does 1 – 8 failed to
                 intervene to stop Booth’s unconstitutional conduct.

       The 8th Circuit has recognized that individuals acting under color of state law may

be held liable for the constitutional violations caused by a fellow employee when the state

actor is aware of the constitutional violation and had a reasonable opportunity to prevent

the harm from occurring. See, e.g., Nance v. Sammis, 586 F.3d 604, 612 (8th Cir. 2009)

(citations omitted); see also Smith v. Conway County, Ark., 759 F.3d 853, 861 (8th Cir.

2014); Thomas v. Barze, 57 F. Supp. 3d 1040, 1073-74 (D. Minn. 2014). In Colon v.

Kenwall, Civ. No. 1:18-cv-840, 2018 WL 5809863, at *10 (M.D. Pa. Nov. 6, 2018), the

court found that allegations similar to those alleged in this case stated a Section 1983

claim for failure to intervene: “For 12 months, Defendant Kenwell did engage in

unwanted grooming, touching, and intimate sexual contact with Plaintiff, which Plaintiff

communicated to Defendant Kenwell’s supervisor and Defendant Harry, but no action

was taken.” (internal quotes omitted).

       Plaintiff has plausibly alleged that Ross and Jane Does 1 – 8 were aware of an

inappropriate grooming and/or sexual relationship between Booth and Rebecca while

Rebecca was in North Homes’ custodial care and/or after Rebecca ran away from North

Homes with Booth’s assistance. Ross and Jane Does 1 – 8 had a reasonable opportunity

(and duty) to report these concerns and ensure these concerns were addressed, but they all

failed to do so. Had Ross and/or Jane Does 1 – 8 taken action, the escalation and

continuation of the abuse Rebecca suffered could have been avoided. Plaintiff has




                                             36
        CASE 0:18-cv-03428-PAM-LIB Doc. 23 Filed 04/18/19 Page 37 of 44




plausibly alleged (consistent with the DHS findings) a Section 1983 claim for failure to

intervene against Ross and Jane Does 1 – 8.109

              3. Plaintiff plausibly alleges that Ross and Jane Does 5 – 8 are subject to
                 supervisory liability.

       Supervisors can be held liable under Section 1983 “for their personal involvement

in a constitutional violation, or when their corrective inaction amounts to deliberate

indifference to or tacit authorization of the violative practices.” Langford v. Norris, 614

F.3d 455, 460 (8th Cir. 2010) (citation omitted). The 8th Circuit has described four

elements for supervisory liability:

       (1) Received notice of a pattern of unconstitutional acts committed by
       subordinates;
       (2) Demonstrated deliberate indifference to or tacit authorization of the
       offensive acts;
       (3) Failed to take sufficient remedial action; and
       (4) That such failure proximately caused injury....

Andrews v. Fowler, 98 F.3d 1069, 1078 (8th Cir. 1996) (citation omitted).

       Plaintiff plausibly alleges that Ross and Jane Does 5 – 8 were aware of the pattern

of unconstitutional behavior exhibited towards Rebecca (i.e., grooming or sexual

behavior). Ross and Jane Does 5 – 8 failed to do anything to help Rebecca despite the

obvious dangers that Booth’s inappropriate relationship with Rebecca created. Ross and

Jane Does 5 – 8 permitted this conduct to last months without taking remedial action,

subjecting Rebecca to further abuse. These failures caused Rebecca to suffer severe

damages, as also recognized by the DHS.110



109 Facts further supporting the failures relative to lack of intervention and supervisory
liability are also set forth in Storms Exhibit C, the DHS investigative memorandum.
110 See Complaint ¶ 89.



                                             37
        CASE 0:18-cv-03428-PAM-LIB Doc. 23 Filed 04/18/19 Page 38 of 44




       C.     Plaintiff alleges a plausible Monell claim.

       There is no vicarious liability for municipal entities under 42 U.S.C. § 1983. See

Duffle v. City of Lincoln, 834 F.3d 877, 881 (8th Cir. 2016) (citing Iqbal, 556 U.S. at

676); see also Monell, 436 U.S. at 694. In order to state a claim against the entity itself, a

plaintiff must plausibly allege that the plaintiff’s “constitutional rights were violated by

an action pursuant to official municipal policy or misconduct so pervasive among non-

policymaking employees of the municipality as to constitute a custom or usage with the

force of law.” Ware v. Jackson County, 150 F.3d 873, 880 (8th Cir. 1998) (citing Monell,

436 U.S. at 691) (internal quotes and citations omitted); see also R.S. ex rel. S.S. v.

Minnewaska Area Sch. Dist. No. 2149, 894 F. Supp. 2d 1128, 1137-38 (D. Minn. 2012)

(plaintiff pleaded plausible Monell claim); see also Sagehorn v. Ind. Sch. Dist. No. 728,

122 F. Supp. 3d 842 (D. Minn. 2015) (plaintiff pleaded plausible Monell claim).

       A plaintiff seeking to impose liability on a municipality under § 1983 must allege

the existence of a municipal “policy” or “custom” that caused the plaintiff's injury. Board

of Cty. Comm'rs of Bryan Cty., Okl. v. Brown, 520 U.S. 397, 403–04 (1997) (citing

Monell, 436 U.S. at 694) (addition citations omitted). A custom need not be formally

adopted and can be proved by a pattern of practice: “[l]ocal governments … may be sued

for constitutional deprivations visited pursuant to governmental custom even though such

a custom has not received formal approval through the body’s official decision-making

channels.” Monell, 436 U.S. at 692. In order to state a plausible claim for

unconstitutional custom, a plaintiff must allege:

              (1) The existence of a continuing, widespread, persistent
              pattern of unconstitutional misconduct by the governmental
              entity’s employees;

                                              38
        CASE 0:18-cv-03428-PAM-LIB Doc. 23 Filed 04/18/19 Page 39 of 44




                (2) Deliberate indifference to or tacit authorization of such
                conduct by the governmental entity's policymaking officials
                after notice to the officials of that misconduct; and

                (3) Th[e] plaintiff['s] injur[y] by acts pursuant to the
                governmental entity's custom, i.e., [proof] that the custom was
                the moving force behind the constitutional violation.

R.S. ex rel. S.S., 894 F. Supp. 2d at 1136 (citing Mettler v. Whitledge, 165 F.3d 1197,

1204 (8th Cir.1999)).

       Discovery is typically required to reveal the precise nature and scope of

unconstitutional policies and customs. In Sagehorn, supra, Chief Judge John Tunheim

aptly noted::

                [T]his case is only at the pleadings stage. “When a complaint
                is filed, a plaintiff may not be privy to the facts necessary to
                accurately describe or identify any policies or customs which
                may have caused the deprivation of a constitutional right.” But
                the “liberality” of the pleading standard means that “the failure
                . . . to specifically plead the existence of an unconstitutional
                policy or custom, in itself, is not fatal to [a plaintiff's] claim for
                relief.”. . . . Even if a plaintiff cannot identify the full scope of
                an alleged custom or policy, the key to surviving dismissal is
                that the “complaint must allege facts which would support the
                existence of an unconstitutional policy or custom.”

122 F. Supp. 3d at 867; accord Ferguson v. Short, 2014 WL 3925512 at *8 (W.D. Mo.

2014) (unpublished) (quoting Crumpley v. Trinity Lutheran Hosp., 388 F.3d 588, 591

(8th Cir. 2004); Doe ex rel. Doe v. Sch. Dist. of City of Norfolk, 340 F.3d 605, 614 (8th

Cir. 2003)).

       When considering the cumulative effect of Plaintiff’s well-pleaded allegations as a

whole, and accepting Plaintiff’s allegations as true, Plaintiff has plausibly alleged that

North Homes had a custom of deliberately turning a blind eye towards inappropriate


                                                 39
        CASE 0:18-cv-03428-PAM-LIB Doc. 23 Filed 04/18/19 Page 40 of 44




sexual relationships between residents and staff, and encouraging a “code of silence”

amongst staff members to protect North Homes’ predatory offenders. 111 See, e.g., Bakins

v. Gilmore, 17-C-07566, 2018 WL 4699847, at *3 (N.D. Ill. Sept. 30, 2018) (code of

silence regarding misconduct can serve as basis for Monell liability).

       Plaintiff has pleaded, and the convictions establish as a matter of law, that there

have been three known instances of staff-on-resident sexual abuse that have occurred at

North Homes’ ITASKIN facility, two of which occurred before Booth’s abuse of

Rebecca. The DHS investigation revealed (and Plaintiff alleges) that despite the sexual

assault of Jane Doe by Devin Wood only two years prior, there was still a widespread

failure at North Homes to stop Booth’s grooming and abuse of Rebecca. In the Doe v.

North Homes litigation, Jane Doe similarly alleges widespread knowledge amongst North

Homes’ staff about Wood’s unlawful relationship with Jane, yet the abuse was allowed to

progress and continue.112 Jane has also alleged that she was unlawfully retaliated against

by Ross, a final policymaker, for attempting to bring another unlawful relationship to

light.113 See Richmond v. City of Brooklyn Ctr., Civ. No. 03-3195 (MJD/JSM), 2005 WL

6763198 (D. Minn. Apr. 12, 2015) (post-incident conduct can be viewed for purposes of

ratification).

       When considering the cumulative effect of her well-pleaded allegations, Rebecca

has alleged sufficient facts at this early stage of the litigation that, with deliberate

indifference, North Homes and its final policymaker, Ross, permitted and enforced a



111 Complaint ¶¶ 117-18.
112 Case No. 18-cv-03419, ECF Doc. No. 1 ¶ 35.
113 Id. ¶¶ 45-46.



                                               40
       CASE 0:18-cv-03428-PAM-LIB Doc. 23 Filed 04/18/19 Page 41 of 44




code of silence that enabled North Homes’ employees to prey on minor residents. This

was a moving force behind the plausibly alleged violations of Rebecca’s Fourteenth

Amendment rights.

      D.     Plaintiff alleges a plausible Canton claim

       A municipal entity can also be held liable for its failure to properly train its

employees under the doctrine set forth in City of Canton, 489 U.S. 378 (recognizing this

is a derivation of Monell liability). In order to establish liability under City of Canton, a

plaintiff must show that supervisors “(1) . . . had notice of the inadequacies, (2) [the]

failure to train in a relevant respect evidences a deliberate indifference to the rights of

others, and (3) the alleged deficiency in training procedures actually caused plaintiff’s

injuries.” Cox v. Wallace, No. 12-cv-11, 2012 WL 3733538, at *4 (E.D. Mo. Aug. 28,

2012) (citing City of Canton, 489 U.S. at 390). “The Court in Canton sought not to

foreclose the possibility, however rare, that the unconstitutional consequences of failing

to train could be so patently obvious that a city could be liable under § 1983 without

proof of a pre-existing pattern of violations.” Connick v. Thompson, 563 U.S. 51, 64

(2011) (citation omitted); see also Tirado v. Mont. Cty., P.A., 2013 WL 1285487, at *7

(E.D. Pa. 2013 (finding single incident failure to train claim adequately pled against jail)

(citing City of Canton, 489 U.S. at 391).

      When a plaintiff sufficiently pleads these allegations, they “should be afforded the

opportunity to conduct discovery on these matters during the usual course of litigation.”

Cox, 2012 WL 3733538, at *4; see also McDonald v. City of Florissant, No. 4:10-cv-

986, at *2 (E.D. Mo. Oct. 25, 2010) (“Plaintiff alleges that Gerwitz conducted an



                                             41
          CASE 0:18-cv-03428-PAM-LIB Doc. 23 Filed 04/18/19 Page 42 of 44




 unjustified warrantless search of her home, outside his own jurisdiction, and that this

 was a result of the City’s failure to train its force adequately. These allegations state a

 claim that is plausible on its face and are sufficient to survive a motion to dismiss.”).

         When considering the cumulative effect of Plaintiff’s well-pleaded allegations as a

 whole, North Homes knew that it has deficient training with respect to preventing and

 reporting unlawful sexual relationships between North Homes employees and minor

 residents. Despite this knowledge and knowledge of the dangers this lack of training

 posed, North Homes failed to properly train its employees on preventing and disclosing

 unlawful relationships between employees and minor residents. After the widespread

 failures by North Homes employees documented by the DHS with respect to the facts at

 issue in this case, North Homes still incredibly, and with complete deliberate

 indifference, maintained that its staff was in need of no additional training.114 Plaintiff

 has alleged a plausible failure to train claim under Canton.

         E.     The dismissal of any claim should be without prejudice given the early
                stage of the proceedings.

         In this Circuit, motions to dismiss are typically granted without prejudice in the

early stages of the proceedings, as is the case here. See Michaelis v. Neb. State Bar

Ass’n, 717 F.2d 437, 438-39 (8th Cir. 1983) (“Ordinarily dismissal of a plaintiff’s

complaint for failure to comply with Rule 8 should be with leave to amend. But if the

plaintiff has persisted in violating Rule 8 the district court is justified in dismissing the

complaint with prejudice.”) (internal citation omitted). In Orion Investments Edina, LLC



114   Complaint ¶ 101.

                                               42
       CASE 0:18-cv-03428-PAM-LIB Doc. 23 Filed 04/18/19 Page 43 of 44




v. Fresenius Mgmt. Servs., Inc., Case No. 17-cv-0441, 2017 WL 1401284, at *3, n.4

(PJS/FLN), the Court noted:

             Moreover, even if the Court had granted Orion’s motion in its
             entirety, the Court likely would have dismissed the
             counterclaim without prejudice, and Fresenius likely would
             have responded by moving to amend its answer to add a more
             detailed counterclaim. See CNH Am. LLC v. UAW, 645 F.3d
             785, 795 (6th Cir. 2011) (“Ordinarily, if a district court grants
             a defendant’s 12(b)(6) motion, the court will dismiss the claim
             without prejudice to give parties an opportunity to fix their
             pleading defects.”)…

(also quoting Michaelis, as quoted above). Given the early stage of these proceedings,

the dismissal of any claim should be without prejudice.

      F.     The Court should exercise supplemental jurisdiction over the state law
             claims.

      28 U.S.C. Code Section 1367 provides this Court with supplemental jurisdiction

over any state law claim that is “part of the same case or controversy” as any claim

before the Court under its original jurisdiction. See Wong v. Minn. Dep’t of Human

Servs., 820 F.3d 922, 932 (8th Cir. 2016) (“Federal law affords a federal court the power

to exercise supplemental jurisdiction over a state-law claim if it derives from a common

nucleus of operative fact as a claim otherwise within the court’s jurisdiction.”) (internal

quotes and quotation omitted).

      In addition to the claims under Section 1983, Plaintiff has alleged Minnesota state

law negligence claims against several of the defendants. The North Homes Defendants

did not move to dismiss Plaintiff’s negligence claims asserted against them. Should the

Court allow one or more of Plaintiff’s Section 1983 claims to proceed against any of the

defendants, the Court should exercise its supplemental jurisdiction over the remaining


                                            43
       CASE 0:18-cv-03428-PAM-LIB Doc. 23 Filed 04/18/19 Page 44 of 44




state law claims. The entirety of this case focuses upon the sexual abuse perpetrated

upon Jane, and the individual and institutional failures which directly and proximately

caused Jane to suffer that harm. No meritorious basis exists for this Court to decline

exercising supplemental jurisdiction in this matter.

V.    Conclusion

      For those reasons, Plaintiff respectfully requests the Court deny the North Homes

Defendants’ Motion to Dismiss.


Respectfully submitted,

Dated: April 18, 2019

SIEBENCAREY, P.A.                               NEWMARK STORMS DWORAK LLC

/s/ Jeffrey M. Montpetit                         /s/ Jeffrey S. Storms
Jeffrey M. Montpetit, #291249                    /s/ Paul C. Dworak
901 Marquette Ave., Suite 500                    Jeffrey S. Storms, #0387240
Minneapolis, MN 55402                            Paul C. Dworak, #391070
Telephone: 612.333.4500                          100 South 5th Street, Suite 2100
Fax: 612.333.5970                                Minneapolis, MN 55402
jeffrey.montpetit@knowyourrights.com             Telephone: 612.455.7050
                                                 Fax: 612.455.7051
                                                 jeff@newmarkstorms.com
                                                 paul@newmarkstorms.com


                          ATTORNEYS FOR PLAINTIFF




                                           44
